Citation Nr: 0937951	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected malaria.

2.  Entitlement to a compensable evaluation for service-
connected skin condition.



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk





INTRODUCTION

The Veteran had active duty service from March 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for two RO hearings and a Board 
videoconference hearing.  The Veteran failed to report for 
any of his scheduled hearings and his request for such is 
deemed to be withdrawn.  See 38 C.F.R. § 20.704(c) (2009).  

The issue of entitlement to an increased rating for malaria 
is addressed in the Remand portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The Veteran's service-connected skin condition affects no 
exposed area and 3.6 percent of his total body area; the 
Veteran is not shown to have taken corticosteroids or 
immunosuppressive drugs during the period of his claim.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected skin condition have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806, 7813 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in an 
October 2007 letter in connection with his increased rating 
claims, and advised the Veteran that he needed to submit 
evidence that his disabilities have worsened, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the disability has on his employment.  See 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life).  The notice 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  A similar letter was issued in June 2008, and 
included relevant rating criteria.  The October 2007 letter 
advised the Veteran how effective dates are assigned, and the 
type evidence which impacts that determination.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including VA treatment records and examination 
reports.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
submitting written argument and presenting for VA 
examinations.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service-connected skin condition is rated under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2009).  Under 
Diagnostic Code 7806, a noncompensable rating is warranted 
for a skin condition affecting less than 5 percent of the 
entire body, or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12 months.  A 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent, 
of exposed areas are affected; or, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than 6 weeks 
during the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected; or, when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of 6 weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent evaluation is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected; or, when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

VA outpatient treatment records reveal that in August 2007 
the Veteran presented with hyper-pigmented skin on his left 
wrist where the Veteran wears his wristwatch.  The skin was 
noted as being dry and was diagnosed with pruritis.  The 
Veteran was given 12.5mg of Benadryl, twice a day as needed 
for itching.  Furthermore, the Veteran was noted as having 
contact dermatitis and was given 0.025% triamcinolone 
acetonide cream and told to remove the wristwatch or change 
its band.  Also, in September 2007, the treatment records 
noted that the Veteran had bilateral edema of both feet up to 
his mid-calf for a month which the Veteran contended was a 
skin condition due to malaria.  The Veteran noted that the 
swelling started after he began a new medication.  The 
Veteran denied any pain.  The condition was considered non-
urgent.  The Veteran did not stay for further assessment due 
to a long wait.  No complaints or finding were noted in 
subsequent treatment records. 


During a January 2008 VA examination the Veteran reported 
that his skin condition of his lower legs and feet began in 
service, although he could not recall exactly when.  He 
stated that it has been a constant condition since that time.  
The Veteran denied any use of immunosuppressive drugs, 
corticosteroids, and could not remember any of the 
medications that he used while on active duty to treat the 
condition.  The VA examiner noted that the Veteran 
experienced pruritus, but did not experience any pain.  On 
examination, the VA examiner noted that the Veteran's skin 
around his ankles, lateral aspects of his feet, and 
interdigitally were scaly.  There was no maceration between 
the toes.  The Veteran's exposed body involved was 0 percent, 
and the percentage of his total body involved was 
3.6 percent.  There was no scarring or disfigurement of the 
head, face or neck. The examiner diagnosed the Veteran with 
dermatophytosis.  

Dermatophytosis rated under Diagnostic Code 7813.  Under this 
Code, ratings are to be assigned according to the Diagnostic 
Codes for disfigurement of head, face and neck (7800), 
scarring (7801-7805), or dermatitis or eczema (7806), 
depending on the predominance of his disability.  The Board 
notes that the predominance of the Veteran's symptomatology 
is analogous to dermatitis or eczema, as the VA examiner 
specifically found that there was no disfigurement to the 
head, face or neck, and no scarring.

The Board finds that a compensable evaluation is not 
warranted for the Veteran's service-connected skin condition.  
Specifically, the VA examiner found that less than 5 percent 
of both the Veteran's expose body (0 percent) and total body 
(3.6 percent) were affected by the skin condition.  
Furthermore, the Veteran denied any corticosteroid or 
immunosuppressive drug use.  The Veteran's VA treatment 
records indicate that the Veteran was given Benadryl and 
triamcinolone acetonide cream within the past 12 months, 
neither of which are immunosuppressive drugs or 
corticosteroids.  In fact, the Veteran's triamcinolone 
acetonide cream is a topical cream, and no more than a 
topical cream has been used to treat the Veteran within the 
past year.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the Veteran's service-connected skin 
condition.  See 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.

The Board has considered whether either the Veteran's 
service-connected skin condition presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable evaluation for service-connected skin condition 
is denied.



REMAND

The Veteran has also appealed the denial of an increased 
rating for his service-connected malaria.  

The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Relapses must also be 
confirmed by the presence of malarial parasites in blood 
smears.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note.

The Veteran's VA treatment records indicate that he 
complained of vomiting and nausea that occurs four to five 
times annually, which the Veteran described as similar to 
what he experienced with malaria.  A review of the Veteran's 
systems were negative for any fever, chills, headache, 
dizziness, blurred vision, nausea, vomiting, shortness of 
breath, chest pain, reflux, abdominal pain, nocturia, 
polyuria, diarrhea, constipation, melena, leg edema or joint 
pain.  The Veteran was diagnosed with a history of malaria in 
1948.  His treatment records also reflect entries concerning 
unexplained weight loss.  No blood smears were taken.  During 
the January 2008 VA examination, the Veteran reported that 
his current symptomatology is night sweats on rare occasions.  
The VA examiner did not order any diagnostic or clinical 
test.

It is not the purview of the Board to determine whether or 
not the symptoms of vomiting or the weight loss are related 
to malaria.  However, without adequate laboratory results to 
confirm the presence or lack of malaria parasites, the Board 
cannot adequately address the claim.  Thus, a VA examination 
with appropriate diagnostic testing should be conducted.

Accordingly, the issue is remanded for the following action:

1.  The Veteran should be afforded a VA 
infectious disease examination to 
determine whether the Veteran is 
currently suffering from or has residuals 
of malaria.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Blood tests to determine 
the presence of malaria parasites must be 
conducted unless medically 
contraindicated.  Following review of the 
claims file and examination of the 
Veteran, the examiner should opine as to 
whether the Veteran is currently 
suffering from malaria, and if not, 
whether any of his claimed symptoms 
including vomiting and unexplained weight 
loss are related to his prior malaria.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


